         Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 1 of 27




                       UNITED STATES DISTRICT COURT

                        DISTRICT OF NEW HAMPSHIRE


Dickens Etienne,
     Petitioner

     v.                                         Case No. 18-cv-1156-SM
                                                Opinion No. 2020 DNH 184
Michelle Edmark, Warden,
New Hampshire State Prison,
     Respondent


                                  O R D E R


     On January 28, 2004, Dickens Etienne shot an acquaintance,

Larry Lemieux, in the back of the head.          Lemieux died instantly.

Etienne was tried and convicted of first-degree murder and his

conviction was affirmed on appeal to the New Hampshire Supreme

Court.    He brings this petition seeking habeas corpus relief

from that conviction.       See 28 U.S.C. § 2254.      Respondent moves

for summary judgment on both claims advanced in Etienne’s

petition, asserting that, as a matter of law, he is not entitled

to the relief he seeks.       Etienne objects.



     For the reasons discussed, respondent’s motion for summary

judgment is granted and Etienne’s amended petition for habeas

corpus relief is denied.
        Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 2 of 27



                           Standard of Review

       Since passage of the Anti-Terrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) and its amendments to 28 U.S.C. §

2254, the power to grant federal habeas relief to a state

prisoner with respect to claims adjudicated on the merits in

state court has been substantially limited.          A federal court may

not disturb a state conviction unless one of two conditions is

met.   The first is when the state court’s adjudication of the

petitioner’s federal constitutional claims “resulted in a

decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.”    28 U.S.C. § 2254(d)(2).       A habeas petitioner

seeking relief under that provision faces a substantial hurdle

since any “determination of a factual issue made by a State

court shall be presumed to be correct” and the petitioner must

“rebut[] the presumption of correctness by clear and convincing

evidence.”    28 U.S.C. § 2254(e)(1).



       Alternatively, habeas relief may be granted if the state

court’s resolution of the federal constitutional issues before

it “resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.”           28

U.S.C. § 2254(d)(1).      The Supreme Court explained the


                                     2
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 3 of 27



distinction between decisions that are “contrary to” clearly

established federal law, and those that involve an “unreasonable

application” of that law as follows:


     Under the “contrary to” clause, a federal habeas court
     may grant the writ if the state court arrives at a
     conclusion opposite to that reached by [the Supreme]
     Court on a question of law or if the state court
     decides a case differently than [the Supreme] Court
     has on a set of materially indistinguishable facts.
     Under the “unreasonable application” clause, a federal
     habeas court may grant the writ if the state court
     identifies the correct governing legal principle from
     [the Supreme] Court’s decisions but unreasonably
     applies that principle to the facts of the prisoner’s
     case.


Williams v. Taylor, 529 U.S. 362, 412-13 (2000).        The Court also

noted that an “incorrect” application of federal law is not

necessarily an “unreasonable” one.


     [T]he most important point is that an unreasonable
     application of federal law is different from an
     incorrect application of federal law . . .. Under
     § 2254(d)(1)’s “unreasonable application” clause,
     then, a federal habeas court may not issue the writ
     simply because that court concludes in its independent
     judgment that the relevant state-court decision
     applied clearly established federal law erroneously or
     incorrectly. Rather, that application must also be
     unreasonable.


Id. at 410-11 (emphasis in original).       Finally, it probably

bears noting that a state court need not rely upon, nor need it

even cite, Supreme Court precedent in order to avoid resolving a

petitioner’s claims in a way that is “contrary to” or involves


                                   3
        Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 4 of 27



an “unreasonable application of” clearly established federal

law.   See Early v. Packer, 537 U.S. 3, 8 (2002) (“Avoiding these

pitfalls does not require citation of our cases - indeed, it

does not even require awareness of our cases, so long as neither

the reasoning nor the result of the state-court decision

contradicts them.”) (emphasis in original).



       So, to prevail under section 2254(d)(1), the habeas

petitioner must demonstrate that “the state court’s ruling on

the claim being presented in federal court was so lacking in

justification that there was an error well understood and

comprehended in existing law beyond any possibility for

fairminded disagreement.”       Harrington v. Richter, 562 U.S. 86,

103 (2011).    In short, “Section 2254(d) reflects the view that

habeas corpus is a guard against extreme malfunctions in the

state criminal justice systems, not a substitute for ordinary

error correction through appeal.”        Id. at 102-03 (citation and

internal punctuation omitted).       As the Harrington Court noted,

AEDPA’s amendments to section 2254(d) present a significant

barrier for those seeking habeas relief and impose upon this

court a highly deferential standard of review.


       If this standard is difficult to meet, that is because
       it was meant to be. As amended by AEDPA, § 2254(d)
       stops short of imposing a complete bar on federal-
       court relitigation of claims already rejected in state


                                     4
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 5 of 27



     proceedings. It preserves authority to issue the writ
     in cases where there is no possibility fairminded
     jurists could disagree that the state court’s decision
     conflicts with this Court’s precedents. It goes no
     further.


Harrington, 562 U.S. at 102 (citation omitted).



     Only as to federal claims that were presented to the state

court but neither adjudicated on the merits nor dismissed by

operation of a regularly-applied state procedural rule, may this

court apply the more petitioner-friendly de novo standard of

review.   See, e.g., Clements v. Clarke, 592 F.3d 45 52 (1st Cir.

2010) (“In contrast, a state court decision that does not

address the federal claim on the merits falls beyond the ambit

of AEDPA.   When presented with such unadjudicated claims, the

habeas court reviews them de novo.”) (citation omitted).1



     With those principles in mind, the court turns to Etienne’s

petition and the State’s motion for summary judgment.




1    It is, perhaps, important to note that “unadjudicated
claims” are different from claims that were resolved on the
merits, but without any explanation. See generally Wilson v.
Sellers, 138 S.Ct. 1188, 1192 (2018) (“[W]hen the relevant
state-court decision on the merits, say, a state supreme court
decision, does not come accompanied by [any] reasons . . . .
[w]e hold that the federal court should ‘look through’ the
unexplained decision to the last related state-court decision
that does provide a relevant rationale.) (emphasis supplied).
See also Ylst v. Nunnemaker, 501 U.S. 797 (1991).


                                   5
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 6 of 27



                              Background

     Etienne’s habeas corpus petition advances two claims.

First, Etienne asserts that his trial counsel was ineffective

for failing to recognize that he suffered from a mental health

condition and for neglecting to have him undergo a psychiatric

evaluation – something he says likely would have revealed that,

at the time of his trial in 2004, he suffered from a severe

mental illness.   Armed with that information, says Etienne,

trial counsel could have better explained to the jury his

inculpatory post-shooting behavior and/or negotiated a favorable

plea agreement with the State.     In his second claim, Etienne

asserts that the State withheld from him material impeachment

evidence concerning a trial witness – conduct he claims violated

his constitutionally protected right to due process.



     The factual backdrop to Etienne’s murder conviction is set

forth in detail in the New Hampshire Supreme Court’s decision

affirming that conviction.     See State v. Etienne, 163 N.H. 57

(2011).   In brief, the pertinent facts are as follows.        On

January 28 of 2004, Etienne and several other men had gathered

outside an apartment in Manchester, New Hampshire.         Two of those

men – Lemieux and Pierre – began arguing.       Both men (as well as

others, including Etienne) were armed.       According to the New

Hampshire Supreme Court:


                                   6
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 7 of 27




     Lemieux [the victim] arrived . . . and walked onto the
     porch with his hands in his pockets. He approached
     Pierre so they stood face to face, about six inches
     apart. . . . the defendant [Etienne] and [others]
     stood in the area behind Lemieux. Pierre’s gun was in
     his waistband, and [Etienne’s] gun was plainly visible
     in his hand.

     Witness accounts differed as to what was said next.

                                 * * *

     The witnesses all agreed that the      defendant [Etienne]
     and Pierre spoke to each other in      Haitian Creole, and
     then the defendant stepped behind      Lemieux, raised his
     gun, and shot Lemieux in the head      behind his right
     ear. Lemieux’s hands were inside       his jacket when he
     was shot. He died immediately.

     After the shooting, the group dispersed. The
     defendant, Pierre and Rivera drove toward
     Massachusetts. At some point, while they were still
     in New Hampshire, Pierre got out of the car. The
     defendant and Rivera continued to Rivera’s brother’s
     home in Brighton, Massachusetts, where the defendant
     showered and changed his clothes. He and Rivera then
     visited the defendant’s sister’s home, where he gave
     her a bag of his soiled clothing and spoke with her
     about being his alibi for the shooting. He telephoned
     [another friend] from a Massachusetts number and told
     her he was at his sister’s home in Boston, and that he
     had heard about what had happened at the apartment.
     The defendant left his sister’s home at 3 p.m., after
     approximately twenty minutes there, and drove to the
     Brighton Reservoir where he threw his gun, magazine
     and bullets onto the ice.


State v. Etienne, 163 N.H. 57, 67 (2011).       Etienne was indicted

for the murder of Lemieux.     Despite his earlier denials of any

involvement in the shooting, at trial, Etienne claimed to have

acted in self-defense, as well as in the defense of another.



                                   7
       Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 8 of 27



Following an eight-day jury trial, Etienne was convicted of

first-degree murder.     He was sentenced to life in prison,

without the possibility of parole.



      Etienne appealed to the New Hampshire Supreme Court.             Among

the issues he raised was a claim that the State failed to

disclose impeachment evidence relating to one of the trial

witnesses against him: Jose Gomez.       That impeachment evidence

was a letter from the New Hampshire Attorney General’s Office,

recommending that Gomez receive a suspended sentence on state

drug charges unrelated to Etienne’s murder case.         The State’s

failure to disclose that information, said Etienne, violated his

constitutionally protected right to due process.



      The New Hampshire Supreme Court found that the undisclosed

evidence was, indeed, favorable to Etienne.         Nevertheless, the

court concluded, “beyond a reasonable doubt, that the evidence

would not have altered the outcome because even if the

impeachment had caused the jury to disregard Gomez’s testimony

altogether, there was overwhelming additional evidence of

premeditation before the jury.”       State v. Etienne, 163 N.H. at

92.   Accordingly, the court held that Etienne’s rights under

neither the State nor Federal Constitution were violated.




                                    8
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 9 of 27



     In December of 2012, Etienne filed a motion for new trial

in state court (construed as a petition for habeas relief).           In

it, he advanced several challenges to his conviction.

Approximately two and one-half years later, during the summer of

2015, Etienne was, for the first time, diagnosed with

schizophrenia, paranoid type, by a staff psychiatrist at the New

Hampshire State Prison.    Although Etienne appears to have been

diagnosed with depression following a suicide attempt in his

teens, the 2015 diagnosis – nearly 11 years after his first-

degree murder trial - was the first time a medical provider

reported that he suffered from more serious mental illness.           In

the wake of that diagnosis, Etienne amended his state habeas

petition to include claims asserting that trial counsel was

ineffective for failing to investigate his mental health

condition and neglecting to obtain a mental health evaluation.



     Subsequently, in the summer of 2017, the state habeas court

held a three-day evidentiary hearing on Etienne’s petition for a

new trial.   Several witnesses appeared and testified, including

Etienne’s two trial attorneys.     The court also heard testimony

from two mental health experts: Dr. Albert Drukteinis, for the

petitioner, and Dr. Allison Fife, for the State.        Additionally,

Etienne submitted to the court the written “Psychological




                                   9
        Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 10 of 27



Evaluation of Dickens Etienne” prepared by Dr. Drukteinis

(document no. 3-12).



        In a detailed and well-reason order, the state habeas court

denied Etienne’s petition.       State v. Etienne, No. 216-2004-CR-

1717 (N.H. Sup. Ct. Jan. 23, 2018) (document no. 3-5).            The New

Hampshire Supreme Court declined to accept Etienne’s appeal.

Etienne then petitioned this court for relief under 28 U.S.C. §

2254.



                                 Discussion

        In his Amended Petition for Writ of Habeas Corpus (document

no. 28), Etienne advances two claims:


        Claim 1   That he was denied effective assistance of
                  counsel when trial counsel failed to
                  investigate his mental health records and
                  consult with a mental health expert,
                  depriving him of non-inculpatory reason for
                  his post-incident behavior and/or depriving
                  him of an opportunity for a favorable plea
                  bargain.

        Claim 2   That his federal constitutional rights were
                  violated when the State withheld favorable
                  impeachment evidence regarding one of the
                  State’s key trial witnesses.


Id. at 1 (emphasis supplied).        As noted above, the New Hampshire

Supreme Court considered, and rejected, Claim 2 on direct

appeal.    Six years later, the state habeas court considered, and


                                     10
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 11 of 27



rejected, Claim 1 in Etienne’s post-conviction proceedings.

Those two state court decisions are the focus of Etienne’s

pending petition.



     Parenthetically, the court notes that earlier in these

proceedings, the State moved to dismiss Etienne’s petition on

grounds that it was not filed in a timely manner.        The court

denied that motion, without prejudice, concluding that while the

arguments raised by the State likely had merit, resolving them

(and, more particularly, Etienne’s claimed entitlement to

equitable tolling based upon mental illness) would require

significant time, resources, and effort.       Etienne v. Edmark,

2020 WL 211100, 2020 DNH 008 (D.N.H. Jan. 14, 2020) (document

no. 19) at 7-8 (“[I]t is unlikely that the court can resolve the

respondent’s motion to dismiss solely on the record presently

before the court.   Rather, an evidentiary hearing would probably

be required, as would the testimony of psychiatric experts (who

would, of course, first have to examine Etienne and review more

than twenty years of his medical records)”).       Consequently, the

court concluded that, “a more efficient approach to resolving

Etienne’s claims would be to bypass the timeliness issue for now

in favor of exploring the merits of his claims, returning to the

timeliness issue if there appears to be any substantive merit to




                                  11
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 12 of 27



his petition.”   Id. at 8.   The court now turns to the merits of

those claims.



I.   Claim One – Ineffective Assistance of Counsel.

     In the first of his two claims, Etienne focuses on his

schizophrenia diagnosis – made more than ten years after the

murder trial – and says his attorneys were ineffective for

having neglected to investigate his mental health records and

for failing to “discover” his mental illness.       He adds that if

counsel had obtained such information, they could have used it:

(a) to explain to the jury his inculpatory post-shooting conduct

(i.e., flight from the scene; disposal of the murder weapon;

lies to the police; and a series of letters written from jail

that undermined his claims of self-defense); and/or (b) to

negotiate a favorable plea agreement with the State.



     To prevail on a claim of ineffective assistance of counsel,

a habeas petitioner must show that his or her counsel provided

constitutionally deficient representation and that the

petitioner suffered actual prejudice as a result.        See

Strickland v. Washington, 466 U.S. 668, 687 (1984).        As to each

of those essential elements, the petitioner bears a substantial

burden of proof:




                                  12
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 13 of 27



     To establish deficient performance, a person
     challenging a conviction must show that counsel’s
     representation fell below an objective standard of
     reasonableness. A court considering a claim of
     ineffective assistance must apply a strong presumption
     that counsel’s representation was within the wide
     range of reasonable professional assistance. The
     challenger’s burden is to show that counsel made
     errors so serious that counsel was not functioning as
     the ‘counsel’ guaranteed the defendant by the Sixth
     Amendment.

     With respect to prejudice, a challenger must
     demonstrate a reasonable probability that, but for
     counsel’s unprofessional errors, the result of the
     proceeding would have been different. A reasonable
     probability is a probability sufficient to undermine
     confidence in the outcome. It is not enough to show
     that the errors had some conceivable effect on the
     outcome of the proceeding. Counsel’s errors must be
     so serious as to deprive the defendant of a fair
     trial, a trial whose result is reliable.


Harrington, 131 S.Ct. at 787–88 (citations and internal

punctuation omitted) (emphasis supplied).       Given the foregoing

requirements, “surmounting Strickland’s high bar is never an

easy task.”   Padilla v. Kentucky, 130 S.Ct. 1473, 1485 (2010).

Etienne has failed to do so.



     Etienne does not seem to take serious issue with the habeas

court’s application of governing constitutional law (indeed,

there is no suggestion in the record that the habeas court

misunderstood or misapplied that law).      Instead, Etienne

challenges the court’s factual findings that:




                                  13
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 14 of 27



     (a) “reasonably competent trial counsel would not have
     pursued the evidence [of Etienne’s mental health]
     based on the totality of what was known and the viable
     defenses [available to them],” State Habeas Decision
     at 24; and

     (b) even if trial counsel could have obtained a
     “useful” diagnosis of Etienne’s mental health
     condition, “the court does not find there is a
     reasonable probability that the verdict would have
     been different.” Id. at 28.


In short, the state habeas court concluded that Etienne’s

attorneys did not provide constitutionally deficient

representation and, even if their conduct had fallen short of

constitutional minimums, Etienne suffered no prejudice as a

result.   Etienne has failed to demonstrate that either of those

presumptively-correct findings amounts to an “unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.”     28 U.S.C. § 2254(d)(2).      See also

28 U.S.C. § 2254(e)(1).    Rather, those conclusions are amply

supported by the record.



     A.    Counsel was not Ineffective.

     By way of background, the court notes the following about

Etienne’s mental health.    In October of 1995, he was admitted to

Faulkner Hospital following an overdose of pills and detergents

– an apparent suicide attempt when he was 18 years old.         As the

habeas court noted, this was his first and only hospitalization.



                                  14
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 15 of 27



The are no records of any prior mental health history.         Hospital

records noted the death of Etienne’s father earlier that year,

as well as the accidental death of one of his close friends just

a week earlier.   Treatment focused on his depression, which

seemed related to his personal losses and stress.        He reported

no psychotic symptoms and did not appear psychotic.        He reported

no prior psychiatric admission or outpatient treatment.         Etienne

did, however, reveal to his caregivers a significant criminal

history, which included, among other things, charges for

attempted murder when he was just 13 for his alleged role in a

Haitian gang-related shooting.     The state habeas court noted

those incriminating revelations when explaining why, if

disclosed, such medical records might prove more harmful than

helpful to Etienne.



     Two years later, in 1997, Etienne was charged with

attempted murder and first-degree assault arising from a

shooting in Nashua, New Hampshire.      He was tried four times

before eventually securing an acquittal in November of 2001.

The court recounts those multiple criminal trials for this

reason: throughout the numerous and lengthy judicial proceedings

associated with his four criminal trials (and at least one

appeal), Etienne’s mental status was never questioned, either in

the context of his competency to stand trial or as a potential


                                  15
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 16 of 27



mitigating factor for his alleged conduct.       Similarly, in his

criminal trial on witness tampering charges (which followed his

2004 murder trial), no questions concerning his mental health or

competency to stand trial were raised.      If Etienne was, as

suggested by Dr. Drukteinis, suffering from some sort of

“prodromal schizophrenia” when he shot Larry Lemieux in 2004, he

concealed its symptoms well from his family, friends, and most

importantly, his lawyers.



     After conducting the evidentiary hearing, the state habeas

court rejected Etienne’s claim that his trial attorneys provided

constitutionally deficient representation whey they failed to

recognize his claimed mental illness in 2004.       The court

concluded that trial counsel were not actually aware of any

potential mental health issues.     Moreover, because evidence of

any potential mental illness at the time was so diffuse and

well-concealed, it could not be said that counsel should have

recognized that he might be mentally ill.       In support of those

conclusions, the habeas court noted, among other things, that:


     1.   [Etienne] was diagnosed for the first time with
          schizophrenia by Paul Brown, MD. On August 4,
          2015, Etienne informed Dr. Brown that he began
          hearing voices in 2013. Suffice it to say that
          his presentation in 2015 was markedly different
          from what his lawyers described in 2004. State
          Habeas Decision at 10.



                                  16
Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 17 of 27



2.   “The information known to the lawyers that might
     have prompted the collection of records was not
     suggestive of a mental illness that would have
     resulted in a change of strategy or a supplement
     to the defense. There is no credible argument
     that the shooting was a product of mental illness
     or that Etienne’s mental illness impacted his
     mental state at the time of the shooting, nor was
     mitigation an issue.” Id. at 23.


3.   “Landry [trial counsel] had a long-term
     relationship with Etienne during which he gleaned
     no evidence of mental illness. Mirhashem [co-
     counsel] shared this view, and indicated that he
     was particularly sensitive to raising issues if
     there was anything to note. The investigator,
     who enjoyed the best relationship with Etienne
     and worked very closely with him due the
     restriction on Etienne keeping his discovery,
     brought no concern to the lawyers about Etienne’s
     ability to work on his case or his behavior.”
     Id. at 23.

4.   Trial counsel interviewed approximately fifty
     people who knew Etienne, “only one of whom even
     remotely suggested some paranoia, fairly weak
     evidence at that.” Id. at 24.

5.   Etienne’s hospitalization for a suicide attempt
     when he was a minor occurred in the context of
     his having been depressed about the death of his
     father. He did not present with symptoms of
     mental illness. Additionally, that incident took
     place many years before the events at issue in
     the murder trial.   Id. at 25.

6.   “Of the many lawyers representing Etienne, not
     one has had him evaluated or noted a mental
     health issue, including the lawyer who
     represented him in the witness tampering case in
     2011, the very conduct [i.e., threatening letters
     from jail while awaiting his murder trial]
     Etienne now alleges would have been explained by
     his mental illness.” Id. at 27 (emphasis
     supplied).



                             17
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 18 of 27



     7.   “Although Etienne’s [habeas] lawyer culled out
          every record reference to support a claim that
          mental illness was the cause of the petitioner’s
          behavior, given the amount of time the records
          span, from 1995 to the end of 2004, there is
          little to warrant concern about delusions or
          paranoia having influenced his behavior pending
          trial. The majority of the information points to
          depression, as was diagnosed in 1995, and there
          was no evidence that he was experiencing auditory
          hallucinations in 2004. The hints of
          schizophrenia were buried far too deep for the
          lawyers to have seen them during this period.”
          Id. at 27 (emphasis supplied).


     Finally, the court credited the expert testimony of Dr.

Fife over that of Dr. Drukteinis.      The court acknowledged Dr.

Drukteinis’s opinion that “Etienne is currently suffering from

schizophrenia as diagnosed by [the prison doctor] and likely was

suffering from at least prodromal schizophrenia at the time of

the 2004 trial.”   Id. at 19.    Nevertheless, the court noted that

“Dr. Fife did not share Dr. Drukteinis’ view.”        Id. at 20.


     Dr. Fife recognized that schizophrenia is progressive
     and could wax and wane, but she saw no evidence that a
     psychotic disorder was active at the time of the 2004
     trial. She indicated that it can be difficult to know
     if a person is concealing symptoms when they do not
     self-report. However, from her current interviews
     with Etienne and the records she reviewed from the
     period around 2004, Dr. Fife stated that she could not
     conclude that mental health symptoms were present at
     the time of trial that would have interfered with
     Etienne’s ability to work with his attorneys. She
     noted that the records lack evidence of a
     contemporaneous mental illness that would explain or
     attempt to explain the actions Etienne took around
     2004.



                                  18
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 19 of 27




Id. at 21 (emphasis supplied).     The court found Dr. Fife’s

testimony and opinions more persuasive than those of Dr.

Drukteinis and, as it was entitled to do, relied more heavily

upon her testimony.



     The state habeas court properly recognized that, “the

question is not whether the defense could have found some

evidence to support an argument that the petitioner was mentally

ill, but rather whether, given what was before the lawyers, a

reasonably competent lawyer would have pursued the evidence

based on the totality of what was known and the viable

defenses.”   Id. at 24.   The court answered that question in the

negative.    That conclusion, which is amply supported by the

record and consistent with Supreme Court precedent, is fatal to

Etienne’s ineffective assistance claim.      See, e.g., Knight v.

Spencer, 447 F.3d 6, 15 (1st Cir. 2006) (“It is only where,

given the facts known at the time, counsel’s choice was so

patently unreasonable that no competent attorney would have made

it, that the ineffective assistance prong is satisfied.”)

(emphasis supplied; citation and internal punctuation omitted).

For that reason, Claim 1 of his petition fails.




                                  19
        Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 20 of 27



        B.   Etienne was not Prejudiced.

        Despite concluding that Etienne’s attorneys did not provide

constitutionally deficient representation, the state habeas

court went on to consider Etienne’s claim that he was prejudiced

by his lawyers’ failure to investigate his mental condition:

that is, his assertion that the result of his murder trial would

have been different because, armed with such information, he

could have either negotiated a plea agreement with the State or

explained to the jury why he engaged in such incriminating post-

shooting behavior.



        The state habeas court sustainably rejected that claim as

well.    Among other things, the court found:


        1.   “The court accepts the lawyers’ testimony that
             Etienne never authorized his lawyers to negotiate
             a plea bargain or expressed a desire to accept
             one given the likely result of release from
             prison when Etienne was in his fifties, a
             daunting thought when there was a reasonable
             chance of freedom. This is not a circumstance
             where the lawyers advised their client to plead
             guilty and the advice was refused or the client
             was persisting on going to trial in the face of
             insurmountable odds. Rather, the lawyers’ and
             Etienne’s evaluations of the case were in line
             and logically based on what was known when the
             decision was made. The fact that Etienne was
             convicted does not render the assessment of the
             strengths and weaknesses of the government’s case
             incompetent.” Id. at 33.

        2.   “Etienne also alleges that counsel was
             ineffective for failing to develop background


                                     20
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 21 of 27



         information with which to negotiate a plea
         bargain. However, as discussed above, Etienne
         never expressed an interest in a plea bargain and
         never authorized his lawyers to seek one. He was
         not a neophyte to the criminal process. The
         lawyers evaluated the strength of the State’s
         case with him. Their efforts were rightly put
         towards trial preparation, and the court takes no
         issue with the attorneys’ view of this case being
         a triable one. There was ample evidence
         supportive of the defense, which would have
         resulted in Etienne’s freedom had the jury
         believed it. In fact, after sitting through the
         whole trial, as did the jury, Etienne still
         rejected a plea to manslaughter [which the State
         offered after closing arguments].” Id. at 35
         (emphasis supplied).

    3.   “Had the petitioner been evaluated or mental
         health concerns been shared, the State would have
         been privy to all the information contained in
         the records, good and bad, including the
         petitioner’s early gang involvement, the
         attempted murder [when he was just 13], the
         theft, and his prior probationary period. The
         negative information contained in the records
         would likely have outweighed any sympathy that
         could have been engendered by identifying Etienne
         as mentally ill. The court is hard pressed to
         see how that information would have resulted in
         more favorable treatment by the State or an
         acceptable plea bargain.” Id.


    As an aside, it is unclear how Etienne believes evidence of

his (potential) mental illness in 2004 might have prompted a

more favorable offer than the one actually made by the State.

Despite having the benefit of knowing all the evidence of his

guilt that was presented to the jury, Etienne still rejected the

State’s offer of a plea to manslaughter.




                                  21
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 22 of 27



      The court need not belabor the point.       The factual

conclusions reached by the habeas court are amply supported by

the record.    And, more importantly, Etienne has not shown, by

clear and convincing evidence, that the state habeas court’s

adjudication of his federal constitutional claims “resulted in a

decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.”    28 U.S.C. § 2254(d)(2).      See generally Yeboah-

Sefah v. Ficco, 556 F.3d 53, 66 (1st Cir. 2009) (“AEDPA sets out

a separate and exacting standard applicable to review of a state

court’s factual findings.      The state court’s factual findings

are ‘presumed to be correct’ unless the petitioner rebuts this

‘presumption of correctness’ with ‘clear and convincing

evidence.’”) (quoting 28 U.S.C. § 2254(e)(1)).



II.   Claim Two – Exculpatory Evidence.

      On direct appeal of his murder conviction, Etienne claimed

“that he was denied access to exculpatory information by the

State in violation of his due process rights under the United

States and New Hampshire Constitution.”       Etienne, 163 N.H. at

88.   As noted above, the undisclosed evidence was a letter from

the New Hampshire Attorney General’s Office, recommending that

Jose Gomez (a witness called by the State in Etienne’s murder

trial) receive a suspended sentence on state drug charges.             Id.


                                   22
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 23 of 27



at 87.   It probably bears noting that the proffer letter was not

related in any way to Etienne’s murder trial or Gomez’s expected

testimony at that trial; it pertained solely to drug trafficking

charges against Gomez and his efforts to reduce his sentence by

sharing with the Manchester Police Department his “knowledge of

illegal drug activities in the Manchester area.”        See Id.



     The New Hampshire Supreme Court resolved that claim against

Etienne, concluding that although he had shown that the withheld

evidence would have been favorable to his defense (to impeach

Gomez’s credibility), such evidence would not have altered the

outcome of the trial:


     We [like the trial court] conclude that the
     undisclosed evidence would not have altered defense
     counsel’s strategy, which centered on impeachment of
     Gomez. We also find, beyond a reasonable doubt, that
     the evidence would not have altered the outcome
     because even if the impeachment had caused the jury to
     disregard Gomez’s testimony altogether, there was
     overwhelming additional evidence of premeditation
     before the jury.


Id. at 92.   Etienne disagrees and asserts that the New Hampshire

Supreme Court deprived him of his constitutional rights when it

“found that the new impeachment evidence regarding Gomez was

cumulative of other evidence and the State could have proved

premeditation without the testimony of Gomez.”        Amended Petition

at 20-21.    Specifically, he argues that:


                                  23
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 24 of 27




     The state court’s determination of the facts on this
     issue is unreasonable because it relies on trial
     counsels’ attempts to establish that Gomez got a
     “deal,” while failing to consider the fact that these
     attempts failed. The decision is also an unreasonable
     application of the facts, as it fails to consider the
     resulting prejudice from the State’s vouching for
     Gomez’s credibility in their closing argument.
     Contrary to the state court finding, Gomez’s testimony
     was unparalleled in supporting the State’s argument
     that Mr. Etienne committed first degree murder. Gomez
     claimed that prior to the shooting, Mr. Etienne said,
     “it’s a wrap” and that he was going to “merk” Lemieux
     and that these terms meant that Mr. Etienne was going
     to kill Lemieux.


Petitioner’s Memorandum (document no. 36) at 15.



     The court disagrees.    As the New Hampshire Supreme Court

noted, counsel’s efforts to impeach Gomez did not “fail.”          They

were, in fact, quite successful.       The withheld evidence would

have merely bolstered their impeachment of him.        Moreover, the

New Hampshire Supreme Court did not misapprehend the potential

value of the undisclosed impeachment evidence.        Indeed, it

recognized that:


     The defense strategy included an argument that Gomez
     was not a credible witness because he had, in all
     likelihood, received a “deal” on his drug charges.
     The defense questioned Gomez extensively about his
     belief that he had received no such deal, established
     the actual sentence Gomez received, and attacked the
     sentence by implying that it was inadequate in light
     of Gomez’s criminal history and the charges he had
     been facing. The defense also argued during its
     closing that Gomez’s testimony was not credible


                                  24
     Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 25 of 27



     because he had received an insufficient sentence for
     his drug charges and had become part of the
     prosecution’s “team.”

     The proffer letter, if disclosed, would have provided
     evidence that Gomez had attempted to cooperate with
     the State on the unrelated drug charges, and would
     have supported the defendant’s assertion that Gomez
     had allegedly joined the prosecution’s team. It would
     not have established that Gomez received any
     consideration for his testimony at the defendant’s
     trial.


Etienne, 163 N.H. at 92.    Overall, the court concluded that

counsel’s multi-pronged impeachment of Gomez was quite effective

and evidence of his efforts to cooperate in an unrelated case of

his own was only one aspect of that assault on his credibility:


     The defendant challenged Gomez’s credibility in
     several additional respects. Gomez testified while
     wearing his New Hampshire State Prison clothing and
     fielded questions from both parties about the sentence
     he was serving at the time. He discussed his actions
     with regard to possessing a firearm and hiding
     Lemieux’s gun, the charges leading to his
     imprisonment, as well as the lies he had apparently
     told to police on prior occasions. Gomez’s
     cooperation with the State to receive consideration in
     an unrelated case, therefore, was only one of the
     areas in which the defense attempted to discredit him,
     and the remaining avenues of impeachment were
     unaffected by the undisclosed information.


Id. at 92-93 (emphasis supplied).      And, finally, the court found

that, “Gomez’s testimony at trial, while providing some evidence

of premeditation, was not the primary, exclusive, or crucial

evidence on that element. . . [M]any witnesses testified to the



                                  25
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 26 of 27



events leading up to the homicide, to the circumstances of the

homicide, and to the defendant’s actions thereafter.”          Id. at

93.



      Those factual findings are amply supported by the record.

While Etienne plainly disagrees with some, if not all, of them,

he has not rebutted the presumption of correctness afforded to

those findings by clear and convincing evidence.         Necessarily,

then, Claim 2 of his petition also fails.



                               Conclusion

      Etienne’s habeas corpus petition is, in essence, an effort

to relitigate factual findings that were resolved against him by

both the New Hampshire Supreme Court and the state habeas court.

Having reviewed the record, as well as the arguments advanced by

counsel, the court necessarily concludes that he has not

overcome the presumption of correctness afforded to those

findings.   See 28 U.S.C. §§ 2254(d)(2) and (e)(1).        Nor has he

demonstrated that either state court’s resolution of the federal

constitutional issues before it “resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of

the United States.”    28 U.S.C. § 2254(d)(1).




                                   26
      Case 1:18-cv-01156-SM Document 37 Filed 10/21/20 Page 27 of 27



      For the foregoing reasons, as well as those set forth in

the respondent’s legal memoranda, the respondent’s Motion for

Summary Judgment (document no. 24) and its Supplemental Motion

for Summary Judgment (document no. 33) are granted.

Respondent’s Motion to Dismiss Claim Two of the Petition

(document no. 31) is denied as moot.       Etienne’s Amended Petition

for a Writ of Habeas Corpus (document no. 28) is denied.



      The Clerk of Court shall enter judgment in accordance with

this order close the case.



      Because Etienne has not “made a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), the

court declines to issue a certificate of appealability.

Petitioner may, however, seek such a certificate from the court

of appeals under Federal Rule of Appellate Procedure 22(b).            See

Rule 11, Federal Rules Governing Section 2254 Cases (2010); 28

U.S.C. § 2253(c).


      SO ORDERED.

                                        ____________________________
                                        Steven J. McAuliffe
                                        United States District Judge

October 21, 2020

cc:   Donna J. Brown, Esq.
      Elizabeth C. Woodcock, Esq.


                                   27
